—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 10, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as an administrative assistant for a postgraduate center after she used profane language and uttered a racial slur in response to a question from a supervisor. Based upon our review of the record, we conclude that the decision of the Unemployment Insurance Appeal Board, which denied claimant benefits because she engaged in disqualifying misconduct, is supported by substantial evidence. Offensive behavior in the workplace, including the use of abusive language and disrespectful conduct toward one’s supervisor, has been found to constitute disqualifying misconduct, especially in cases such as this, where claimant had previously been warned, both orally and in writing, about her profane language and inappropriate behavior (see, Matter of Agis [Sweeney], 242 AD2d 819; Matter of Weiss [Sweeney], 232 AD2d 672; see also, Matter of Stagno [Sweeney], 239 AD2d 766, 767). Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.